     Case: 1:19-cr-00079-CAB Doc #: 27 Filed: 06/12/19 1 of 4. PageID #: 158



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISIONO


UNITED STATES OF AMERICA                 )   CASE NO.: 1:19CR79
                                         )
             Plaintiff                   )   JUDGE CHRISTOPHER A. BOYKO
                                         )
      v.                                 )
                                         )
                                             DEFENDANT’S TRIAL BRIEF
MARTIN FANO,                             )
                                             ADDENDUM
                                         )
             Defendant.                  )


      The Defendant, Martin Fano, herewith submits his Addendum to his Trial Brief in

this matter in response to the Government’s Trial Brief which contained a Motion in

Limine for exclusion of evidence of non-corrupt conduct.


                                         Respectfully Submitted,

                                        s/James C. Lynch
                                        James C. Lynch (0033787)
                                        P. O. Box 33189
                                        North Royalton, Ohio 44133
                                        Ph. 440-382-2114
                                        jchurchillLynchlaw67@yahoo.com
                                        Counsel to Defendant




                                             1
     Case: 1:19-cr-00079-CAB Doc #: 27 Filed: 06/12/19 2 of 4. PageID #: 159



       The Defendant is charged with a scheme to defraud by bribing a City of Cleveland

employee, Mr. Rufus Taylor, in exchange for his agreement to provide faster inspections

to the Defendant’s demolition projects in the City of Cleveland. The Superseding

Indictment also charges that, as part of the scheme, the Defendant also asked for

favorable treatment in a variety of matters, outside of the demolition projects.

       The Defendant is charged with Honest Services Wire Fraud (Counts 1-3) and Mail

Fraud (Counts 4-7) in violation of 18 U.S. C. §§ 1343, 1341, and 1346 which scheme is

alleged to have occurred in June of 2016 through November of 2017. It is essential that

the government prove that, in a mail and wire fraud scheme, the defendant intended to

harm the victims.

       The Government’s objection is misplaced since the Defendant is not trying to

introduce occasions of good conduct, but rather, intends to offer evidence relevant to the

factual circumstances and background to the actions pertaining to the Defendant’s

activities related to Rufus Taylor and the City of Cleveland.

       The Defendant cites the case of United States v. Dalton, 266 Fed. Appx. 381

(2008) from which the Government quotes the phrase, “Evidence of noncriminal conduct

to negate the inference of criminal conduct is generally irrelevant.” The Dalton court

took that quote from the case of United States v. Dobbs, 506 F.2d 445, 447 (5th Cir. 1975)

which involved the preparation of false tax returns in which the trial court correctly

excluded evidence of other non falsely prepared returns. The court in Dobbs further

stated as follows, at 447:
                                             2
     Case: 1:19-cr-00079-CAB Doc #: 27 Filed: 06/12/19 3 of 4. PageID #: 160




          The trial court's exclusion of defendants' proffer of evidence exhibiting

routine, noncriminal conduct as to some tax returns was correct. They were not

charged with a scheme but with separate instances of criminal conduct and

evidence of noncriminal conduct to negate the inference of criminal conduct is

generally irrelevant. (Emphasis added)

      In the present case, there is a scheme being charged and the existence and

the nature of the scheme, as well as the Defendant’s intent, can only be reflected in

the facts and circumstances of the alleged bad acts. It is those circumstances the

Defendant intends to introduce as he should be permitted, especially in this type of

case. As the Supreme Court stated in the seminal bribery and honest services wire

fraud case of McDonnell v. United States, 136 S. Ct. 2355 (2016), at 2371:

      It is up to the jury, under the facts in the case, to determine
      whether the public official agreed to perform an “official act”
       at the time of the alleged quid pro quo. The jury may
      consider a broad range of pertinent evidence, including
      the nature of the transaction, to answer that question.
(emphasis added).


                                        Respectfully Submitted,

                                        s/James C. Lynch
                                        James C. Lynch (0033787)
                                        P. O. Box 33189
                                        North Royalton, Ohio 44133
                                           3
     Case: 1:19-cr-00079-CAB Doc #: 27 Filed: 06/12/19 4 of 4. PageID #: 161



                                          Ph. 440-382-2114
                                          jchurchillLynchlaw67@yahoo.com
                                          Counsel to Defendant




                             CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing was electronically filed this
12th day of June, 2019, through the court’s electronic service process to all parties.


                                   s/ James C. Lynch
                                   JAMES C. LYNCH




                                            4
